—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Motor Vehicles dated October 16, 1991, which affirmed a decision of an Administrative Law Judge, made after a hearing, finding that the petitioner had refused to submit to a chemical test in violation of Vehicle and Traffic Law § 1194, revoking the petitioner’s driver’s license, and imposing a civil penalty of $200.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The record contains substantial evidence to support the respondent’s determination. The Administrative Law Judge was free to accept the testimony of the State Trooper as to the timing and manner of the petitioner’s arrest and to reject the petitioner’s testimony (see, Matter of Collins v Codd, 38 NY2d 269, 270-271). Where there is conflicting testimony and questions of credibility, the reviewing court may not weigh the evidence or reject the administrative agency’s determination of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444).
The petitioner was not denied due process and his procedural objections are without merit. Nor was the petitioner’s right to equal protection violated (see, Matter of Stark v New York State Dept. of Motor Vehicles, 104 AD2d 194, affd 65 NY2d 720). Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.